     Case 1:18-cv-01003-DAD-JDP Document 21 Filed 09/08/20 Page 1 of 6

 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEROME GOLDEN,                                   Case No. 1:18-cv-01003-DAD-JDP (HC)
12                       Petitioner,                   FINDINGS AND RECOMMENDATIONS TO
                                                       GRANT RESPONDENT’S MOTION TO
13           v.                                        DISMISS
14    M. E. SPEARMAN,                                  OBJECTIONS DUE IN THIRTY DAYS
15                       Respondent.                   ECF No. 14
16                                                     ORDER DIRECTING CLERK OF COURT TO
                                                       SUBSTITUTE RESPONDENT
17

18          Petitioner Jerome Golden, a state prisoner without counsel, petitioned for a writ of habeas

19   corpus under 28 U.S.C. § 2254. ECF No. 10. Petitioner claims that the trial court erred when it:

20   (1) denied his motion to suppress evidence allegedly obtained in violation of his Fourth

21   Amendment right to be free from unlawful search and seizure and (2) failed to dismiss one of

22   petitioner’s prior convictions under California’s three strikes law. Id. at 5, 10. Respondent

23   moved to dismiss the petition. ECF No. 14. Petitioner has not opposed the motion, and the time

24   to do so has passed. See Local Rule 230(l) (“Failure of the responding party to file an opposition

25   or to file a statement of no opposition may be deemed a waiver of any opposition to the granting

26   of the motion.”).

27

28
                                                       1
     Case 1:18-cv-01003-DAD-JDP Document 21 Filed 09/08/20 Page 2 of 6

 1       I.        Discussion

 2             Under Rule 4 of the Rules Governing Section 2254 Cases, we are to dismiss a habeas

 3   petition if it “plainly appears from the petition and any attached exhibits that the petitioner is not

 4   entitled to relief.” Here, it plainly appears that petitioner is not entitled to relief. The reason is

 5   simple: neither of his claims are cognizable on federal habeas review.

 6                 a. Fourth Amendment Claim

 7             Petitioner claims that the trial court erred when it denied his motion to suppress certain

 8   evidence discovered in his hospital room. ECF No. 10 at 5. “[W]here the State has provided an

 9   opportunity for full and fair litigation of a Fourth Amendment claim, the Constitution does not

10   require that a state prisoner be granted federal habeas corpus relief on the ground that evidence

11   obtained in an unconstitutional search or seizure was introduced at his trial.” Stone v. Powell, 428

12   U.S. 465, 482 (1976). In determining whether a petitioner received an “opportunity for full and

13   fair litigation” of his Fourth Amendment claim from the state, the “relevant inquiry is whether

14   petitioner had the opportunity to litigate his claim, not whether he did in fact do so or even

15   whether the claim was correctly decided.” Ortiz-Sandoval v. Gomez, 81 F.3d 891, 899 (9th Cir.

16   1996). California provides such an opportunity—criminal defendants may move to suppress

17   evidence obtained through an unconstitutional search or seizure. See Cal. Pen. Code § 1538.5.

18   Petitioner has presented no evidence that he was denied this right.1 Therefore, petitioner’s claim

19   is not cognizable on habeas review and should be dismissed.

20                 b. Three Strikes Claim
21            Petitioner claims that the trial court erred when it failed to dismiss one of his prior

22   convictions under California’s three strikes law. ECF No. 1 at 10. “[F]ederal habeas corpus

23   relief does not lie for errors of state law.” Estelle v. McGuire, 502 U.S. 62, 67 (1991). Rather,

24   the court shall consider a state prisoner’s habeas petition “only on the ground that he is in custody

25   in violation of the Constitution or laws or treaties of the United States.” See 28 U.S.C. § 2254(a).

26   1
      On the contrary, the record reveals that petitioner took the opportunity to litigate his claim;
27   petitioner moved to suppress the evidence in question under § 1538.5, and the trial court held an
     evidentiary hearing. ECF No. 16-2 at 3-5. The trial court denied petitioner’s motion, finding no
28   Fourth Amendment violation. Id.
                                                        2
     Case 1:18-cv-01003-DAD-JDP Document 21 Filed 09/08/20 Page 3 of 6

 1   To state a cognizable sentencing error claim, a petitioner must show that the alleged error was “so

 2   arbitrary or capricious as to constitute an independent due process” violation. Richmond v. Lewis,

 3   506 U.S. 40, 50 (1992). So long as a sentence imposed by a state court “is not based on any

 4   proscribed federal grounds such as being cruel and unusual, racially or ethnically motivated, or

 5   enhanced by indigency, the penalties for violation of state statutes are matters of state concern.”

 6   Makal v. State of Arizona, 544 F.2d 1030, 1035 (9th Cir. 1976); see Christian v. Rhode, 41 F.3d

 7   461, 469 (9th Cir. 1994) (“Absent a showing of fundamental unfairness, a state court’s

 8   misapplication of its own sentencing laws does not justify federal habeas relief.”). Where a

 9   petitioner’s only claim is that a state court erred in its interpretation of state law, we are bound by

10   the state court’s ruling on the matter. See Bradshaw v. Richey, 546 U.S. 74, 76 (2005) (“We have

11   repeatedly held that a state court’s interpretation of state law . . . binds a federal court sitting in

12   habeas corpus.”).

13         Here, petitioner makes no federal law claim. Rather, he challenges the state court’s

14   interpretation and application of California’s three strikes law. We are bound by the state court’s

15   determination and cannot review petitioner’s claim. Petitioner’s claim should be dismissed.2

16               c. Substitute Respondent

17           Respondent has notified the court that the proper respondent in this case is Craig Koenig,

18   the current warden of Correctional Training Facility. ECF No. 6 at 1. Pursuant to Federal Rule

19
     2
       Moreover, even if petitioner had stated a cognizable claim here, he has failed to exhaust this
20   claim before the state courts. A petitioner must exhaust his claims before the state courts before
     seeking federal habeas review. See 28 U.S.C. § 2254(b)(1)(A); Murray v. Schriro, 882 F.3d 778,
21   807 (9th Cir. 2018). The exhaustion doctrine is based on comity; it gives the state courts the
22   initial opportunity to correct the state’s alleged constitutional deprivations. See Coleman v.
     Thompson, 501 U.S. 722, 731 (1991); Rose v. Lundy, 455 U.S. 509, 518 (1982). A petitioner can
23   satisfy the exhaustion requirement by providing the highest state court with a full and fair
     opportunity to consider each claim before presenting it to a federal court. O’Sullivan v. Boerckel,
24   526 U.S. 838, 845 (1999); Duncan v. Henry, 513 U.S. 364, 365 (1995); Picard v. Connor, 404
     U.S. 270, 276 (1971). Petitioner has failed to demonstrate that he exhausted his claim of trial
25   court error related to that court’s three strikes determination. His petition for review before the
26   California Supreme Court does not assert this claim. See ECF No. 16-3; 16-4. We have reviewed
     the California Courts Appellate Courts Case Information online database and take judicial notice
27   of it per Rule 201 of the Federal Rules of Evidence. See California Courts Appellate Courts Case
     Information, https://appellatecases.courtinfo.ca.gov/search.cfm?dist=0 (search “Search by Party”
28   for “Jerome Golden”). We can find no evidence that petitioner filed any subsequent petitions for
                                                          3
     Case 1:18-cv-01003-DAD-JDP Document 21 Filed 09/08/20 Page 4 of 6

 1   of Civil Procedure 25(d), the name of the respondent will be substituted. The clerk of court is

 2   directed to substitute Craig Koenig as the respondent.

 3       II.       Certificate of Appealability
 4              A petitioner seeking a writ of habeas corpus has no absolute right to appeal a district

 5   court’s dismissal of a petition; he may appeal only in limited circumstances. See 28 U.S.C.

 6   § 2253; Miller-El v. Cockrell, 537 U.S. 322, 335-36 (2003). Rule 11 Governing Section 2254

 7   Cases requires a district court to issue or deny a certificate of appealability when entering a final

 8   order adverse to a petitioner. See also Ninth Circuit Rule 22-1(a); United States v. Asrar, 116

 9   F.3d 1268, 1270 (9th Cir. 1997). A certificate of appealability will not issue unless a petitioner

10   makes “a substantial showing of the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

11   This standard requires the petitioner to show that “jurists of reason could disagree with the district

12   court’s resolution of his constitutional claims or that jurists could conclude the issues presented

13   are adequate to deserve encouragement to proceed further.” Miller-El, 537 U.S. at 327; accord

14   Slack v. McDaniel, 529 U.S. 473, 484 (2000). Here, petitioner has not made a substantial

15   showing of the denial of a constitutional right. Thus, we recommend that the court decline to

16   issue a certificate of appealability.

17       III.      Findings and Recommendations

18              For the foregoing reasons, we recommend that the court grant defendant’s motion to

19   dismiss, ECF No. 10, dismiss the case, and decline to issue a certificate of appealability. These

20   findings and recommendations are submitted to the U.S. district judge presiding over the case
21   under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within thirty days of the service of the

22   findings and recommendations, the parties may file written objections to the findings and

23   recommendations with the court and serve a copy on all parties. That document must be

24

25

26
27

28   review before the California Supreme Court in which he may have exhausted this claim.
                                                    4
     Case 1:18-cv-01003-DAD-JDP Document 21 Filed 09/08/20 Page 5 of 6

 1   captioned “Objections to Magistrate Judge’s Findings and Recommendations.” The presiding

 2   district judge will then review the findings and recommendations under 28 U.S.C. § 636(b)(1)(C).

 3      IV.      Order

 4            The clerk of court is directed to substitute Craig Koenig as the respondent in this case.

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         5
     Case 1:18-cv-01003-DAD-JDP Document 21 Filed 09/08/20 Page 6 of 6

 1
     IT IS SO ORDERED.
 2

 3
     Dated:     September 8, 2020
 4                                         UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 206.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           6
